DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the limitations of dependent Claim 4 has been added to base Claim 1.  Thus, Claim 1 is allowed for similar reasons as previously indicated for Claim 4 on page 7 of the Non-Final Rejection 02/08/2021, wherein the prior art does not disclose, teach or suggest the system comprising:
wherein each of the at least one signal processing unit further includes:
wherein the at least one switch includes:
at least one control terminal connecting at the at least one signal extraction circuit with the signal distributor;
in combination with all the other claimed limitations.
Claims 2 and 5-20 are allowed for depending from Claim 1.

Regarding Claim 21, the prior art does not disclose, teach, or suggest a system, wherein the at least one signal superimposing circuit includes a first resistor, a second resistor, and a first triode, and 
wherein a first terminal of the first resistor is connected to each of the at least one signal extraction circuit, and a second terminal of the first resistor is connected to a base terminal of the first triode; 

a second terminal of the second resistor is connected to the signal input circuit;
in combination with all the other claimed limitations.
Claim 22 is allowed for depending from Claim 21.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DIANA J. CHENG/           Examiner, Art Unit 2849